Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 15 (Step 2A, Prong I): is directed to abstract idea of “Certain Methods of Organizing Human Activity”.
Limitations 1-3 of receiving redemption transaction metadata from a first entity, the redemption transaction metadata relating to a point of sale transaction using a coupon associated with a coupon campaign (limitation 1); in response to approving the coupon for redemption, posting a redemption transaction, the redemption transaction including at least a portion of the redemption transaction metadata (part of limitation 2); receiving payout transaction metadata from a second entity associated with the coupon campaign, the payout transaction metadata relating to a payout event that corresponds with a redemption transaction (part of limitation 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more processors, one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors of a server computer; independent redemption blockchains…) to perform abstract limitations 1-3 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to one or more processors, one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors of a server computer; independent redemption blockchains…).  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the abstract idea.  Further, in claim 15, the additional elements of “a first computing device; independent redemption blockchains e.g., first independent redemption blockchain and second independent redemption blockchain; and a second computing device” are merely sources and/or destinations where information being received and sent to, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  In addition, in limitations 2 and 3 of “receiving…..” via “one or more processors of a server computer” merely receiving data, which is considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 15 (step 2B):  The additional elements in claim 15 (i.e., one or more processors, one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors of a server computer; independent redemption blockchains…) is/are recited at a high level of generality and/or are one or more processors, one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors of a server computer; independent redemption blockchains…” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/steps 1-3 mentioned above. Further, in claim 15, the additional elements of “a first computing device; independent redemption blockchains e.g., first independent redemption blockchain and second independent redemption blockchain; and a second computing device” are merely sources and/or destinations where information being received and sent to, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  In addition, in limitations 2 and 3 of “receiving…..” via “one or more processors of a server computer” merely receiving data, which is considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   
Furthermore, when reevaluating the limitations 1 and 3 of above of “receiving…..” via “one or more processors of a server computer” here in step 2B, these gathering data/receiving data is also well-understood, routine and conventional activities.  The use of generic computer to transmit data/display data/receive data and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.     
  As just pointed above, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per claims 1 and 8:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, one or more non-transitory computer readable media claim 8 and a method claim 1 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  The components (i.e., one or more non-transitory computer-readable media; a first computing device; independent redemption blockchains e.g., a first redemption blockchain, a second redemption blockchain; and a second computing device) described in independent claims 1 and 8 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications and/or general link to technological environment; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention the claim(s) 1 and 13 are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 2-7, 9-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 8 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7, 9-14 and 16-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
2 .	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suk; (US 20080154676 A1), in view of Balfour et al; (US 2020/0226630 A1): 
4.	Independent claims 1, 8 and 15:  Suk teaches a method a system providing improvements in clearance of offers; comprising:  
receiving redemption transaction metadata (e.g., transaction log data file in paras 0049-0051, claim 1) from a first computing device controlled by a first entity (e.g., merchant 100 in fig. 2 paras 0049-0051), the redemption transaction metadata relating to a point of sale transaction (paras 0048-0051) using a coupon associated with a coupon campaign (para 0053 in context with paras 0048-0051) (step/limitation 1) {At least fig. 2 paras 0048-0051 especially para 0051 see coupon processing center 200 receives transaction log data file associated with coupon information from the merchant 100};
in response to approving the coupon for redemption, posting a redemption transaction to be provided to two independent redemption systems including a first redemption system associated with the first entity (e.g., merchant 100 in fig. 2) and a second redemption system associated with the coupon campaign (e.g., coupon campaign associated with the manufacturer in fig. 2 para 0053), the redemption transaction including at least a portion of the redemption transaction metadata (part of step/limitation 2) {At least fig. 2 especially para 0053, see accounting server 224 of the coupon processing center conveys/sent (write) invoices/reports associated with coupon redemption information to manufacturer system 300; and para 0054, see database 214 (mistakenly written as 224 in fig. 2) of the coupon processing center provide/sent/write information/reports associated with coupon redemption information to the merchant system 100.  The Examiner notes in claims 1, 8 and 15, the limitation “to be written on two independent redemption blockchains including a first redemption blockchain associated with the first entity and a second redemption blockchain associated with the coupon campaign” is given no patentable weight since it is intended used/not positively recited and non-functional descriptive material.  In other word, the description about the payout transaction (e.g., to be written on two independent blockchains, a first redemption blcockchain….; and a second redemption blockchain….) does not seem to effect the manipulative step of “posting….” and it has not been used or altered to achieve the scope of the invention.  See MPEP 2111.05 regarding non-functional descriptive material.  However, it has been covered by the combination of Suk and Balfour below.   
receiving payout transaction metadata (e.g., reimbursement in paras 0054-0055) from a second computing device controlled by a second entity (e.g., manufacturer) associated with the coupon campaign (para 0053), the payout transaction metadata relating to a payout event that corresponds with a redemption transaction provided to the second redemption system (e.g.,, manufacturer system 300 in fig. 2) (part of step/limitation 3) {At least fig. 2 especially paras 0054-0055}.  The Examiner notes the underlined limitations “controlled by a second entity associated with the coupon campaign, the payout transaction metadata relating to a payout event that corresponds with a redemption transaction written on the second redemption system” are given no patentable weight because regardless of which entity controlled the second computing device and regardless of which event that the payout transaction metadata is relating “receiving……” in the method claim 1 and don’t impact the systems of claims 8 and 13 to perform the function of “receiving…..”.  In the other word, these limitation are non-functional descriptive material.  See MPEP 2111.05.   However, these limitations have been covered by the combination of Suk and Balfour below. 
However, Suk does not explicitly teach the underlined features:  
in response to approving the coupon for redemption, posting a redemption transaction to be written on two independent redemption blockchains including a first redemption blockchain associated with the first entity and a second redemption blockchain associated with the coupon campaign (part of step/limitation 2);
receiving payout transaction metadata from a second computing device controlled by a second entity associated with the coupon campaign, the payout transaction metadata relating to a payout event that corresponds with a redemption transaction written on the second redemption blockchain (part of step/limitation 3).  
Balfour also teaches (already taught by Suk above) receiving redemption transaction metadata (e.g., e.g., redemption token stored in transaction record 120 in paras 0113-0116) from a first computing device controlled by a first entity, the redemption transaction metadata relating to a point of sale transaction using a coupon associated with a coupon campaign (e.g., smartcoupon token may include campaign ID associated with issuer/manufacturer ID in para 0076 fig 6) {At least fig. 12 paras 0112-0116}.
Balfour further teaches a general concept of in response to approving the coupon for redemption (fig. 12, paras 0112-0116), posting a redemption transaction be to written on two independent redemption blockchains including a first redemption blockchain (e.g., node 112A such as client 400 e.g., retailers/merchants in paras 0042-0043 of fig 1 in context with fig. 4 para 0066 ) associated with the first entity and a second redemption blockchain  (e.g., node 112B such as client 400 e.g., issuer/manufacturer in paras 0042-0043 of fig 1 in context with fig. 4, para 0066) associated with a coupon campaign/coupon issuer (issuer/ manufacturer in paras 0004, 0042-0043, figs. 1, 4), the redemption transaction (e.g., redemption token stored in transaction record 120 in paras 0113-0116) including at least a portion of the redemption transaction metadata (part of steps/limitations 2 and 3) {At least fig. 12 paras 0112-0116 especially para 0016, see the smart coupon transaction record 120 may be published/posted to the blockchain database 109 by the blockchain engine 192 and copied/written to the other nodes 112  (e.g., clients 400 such as retailer and issuer/manufacturer in figs 1, 4 paras 0042-0043, 0066) in context with figs. 1, 4 paras 0042-0043, 0066}.  The Examiner notes again that the limitation “to be written on two independent redemption blockchains including a first redemption blockchain associated with the first entity and a second redemption blockchain associated with the coupon campaign” is given no patentable weight since it is intended used (not positively recited as a step).  However, it has been covered by the combination of Suk and Balfour.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “in response to approving the coupon for redemption, posting a redemption transaction to be provided to two independent redemption systems including a first redemption system associated with the first entity and a second redemption system associated with the coupon campaign, the redemption transaction including at least a portion of the redemption transaction metadata and receiving payout transaction metadata from a second computing device controlled by a second entity associated with the coupon campaign, the payout transaction metadata relating to a payout event that corresponds with a redemption transaction provided to the second redemption system” of Suk to include “in response to approving the coupon for redemption, posting a redemption transaction to be written on two independent redemption blockchains including a first redemption blockchain associated with the first entity and a second redemption blockchain associated with the coupon campaign”, taught by Balfour.  One would be motivated to do this in order to prevent uncontrolled duplication of electronic coupons and prevent retailers from accepting fraudulent electronic coupons {Balfour:  at least paras 0005}.   
5.	Claims 2, 9 and 16:  The combination of Suk and Balfour teaches the claimed invention as in claims 1, 8 and 15.  The combination further teaches wherein the first redemption blockchain and the second redemption blockchain form a multi-axis redemption blockchain by one or more redemption transactions written on both the first redemption blockchain and the second redemption blockchain {Balfour:  At least fig. 12 especially para 0116 in context with figs 1, 4 paras especially paras 0042-0043, 0051 and 0066}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the first redemption blockchain and the second redemption blockchain” of the combination of Suk and Balfour to include “wherein the first redemption blockchain and the second redemption blockchain form a multi-axis redemption blockchain by one or more redemption transactions written on both the first redemption blockchain and the second redemption blockchain”, taught by Balfour.  One would be motivated to do this in order 
6.	Claims 3, 10 and 17:   The combination of Suk and Balfour teaches the claimed invention as in claims 1, 8 and 15.  The combination further teaches wherein the first redemption blockchain is distributed to nodes within a first distributed network including a server computer and the first computing device, wherein the second redemption blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device {Balfour: At least fig. 4 especially paras 0066 in context with fig 1 paras 0042-0043, see nodes 112/ client devices 400}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the first redemption blockchain and the second redemption blockchain” of the combination of Suk and Balfour to include “wherein the first redemption blockchain is distributed to nodes within a first distributed network including a server computer and the first computing device, wherein the second redemption blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device”, taught by Balfour.  One would be motivated to do this in order to prevent uncontrolled duplication of electronic coupons and prevent retailers from accepting fraudulent electronic coupons {Balfour:  at least paras 0005}.
7.	Claims 4, 11 and 18:  The combination of Suk and Balfour teaches the claimed invention as in claims 1, 8 and 15.  The combination further teaches prior to receiving redemption transaction metadata, initializing the first redemption blockchain and the second redemption blockchain {Suk:  At least fig. 1-2 paras 0036-0041 especially para 0037}, and also 0101 in context with figs 1, 4 paras 0042-0043, 0066}.
8.	Claim 19:  The combination of Suk and Balfour teaches the claimed invention as in claim 15.  The combination further teaches wherein the instructions which, when processed by the one or more processors of the server computer, further cause, prior to initializaing the first redemption blockchain and the second redemption blockchain, generating the coupon associated with the coupon campaign {Suk:  At least paras 0032-0035 in context with para 0053, promotional campaign}, and also {Balfour:  At least fig. 6 especially para 0076, see smartcoupon token 123 may include campaign ID field and other fields….etc.}.  
9.	Claims 5-7, 12-14 and 20:  The combination of Suk and Balfour teaches the claimed invention as in claims 1, 8 and 15.  The combination further teaches after receiving payout transaction metadata, posting a payout transaction, the payout transaction including at least a portion of the payout transaction metadata {Suk:  At least fig. 1 para 0055}; wherein the two distinct blockchains are separate from the first redemption blockchain and the second redemption blockchain or wherein the two distinct blockchains are the first redemption blockchain and the second redemption blockchain.   The Examiner notes the limitations “to be written on two distinct blockchains, a first of the two distinct blockchains is associated with the first entity and a second of the two distinct blockchains is associated with the coupon campaign; wherein the two distinct blockchains are separate from the first redemption blockchain and the second redemption blockchain or wherein the two distinct blockchains are the first redemption blockchain and the second redemption blockchain” are given no patentable weight since they are intended used/not positively recited and non-functional descriptive material.  In other to be written on two distinct blockchains, a first of the two distinct blockchains……) does not seem to effect the manipulative step of “receiving…..” and they also have not been used or altered to achieve the scope of the invention.  See MPEP 2111.05 regarding non-functional descriptive material.      
Prior Art that is pertinent to Applicant’s disclosure
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ortiz et al; (US 2018/0268401 A1), wherein teaches receiving redemption information from retailers/merchants and posting redemption information on two independent blockchains (e.g., two independent distributed ledger networks 404 and 402) in at least figs 4-7 especially paras 0102-0110}.   Also, see additional art cited in PTO-892.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/THUY N NGUYEN/Examiner, Art Unit 3681